  Case 1:18-cv-02545-RDM-RLW-TNM Document 36 Filed 06/11/19 Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
-------------------------------------------------------------X
ANGELICA CASTAÑON, et al.,                                   :
                                                             :
                       Plaintiffs,                           :
                                                             :
                       v.                                    : Case No. 1:18-cv-02545-
                                                             :          RDM-RLW-TNM
THE UNITED STATES OF AMERICA,                                :
et al.,                                                      :
                                                             :
                       Defendants.                           :
-------------------------------------------------------------X

              ERRATA TO UNOPPOSED MOTION OF
          CONCERNED DISTRICT OF COLUMBIA LEGAL
  ORGANIZATIONS AND CONCERNED DISTRICT OF COLUMBIA
   LEGAL PROFESSIONALS FOR LEAVE TO FILE BRIEF AS AMICI
 CURIAE IN SUPPORT OF PLAINTIFFS ANGELICA CASTAÑON, ET AL.
       Counsel for Amici Curiae respectfully submit this errata to its Unopposed
Motion of Concerned District of Columbia Legal Organizations and Concerned
District of Columbia Legal Professionals for Leave to File Brief as Amici Curiae
in Support of Plaintiffs Angelica Castañon, et al. (“Motion”), which was filed on
June 10, 2019, at Docket 33, in order to correct an inadvertent clerical error.
       At Page 2, the Motion identifies “Greater Washington Area Chapter of the
National Bar Association, Women’s” as one of the Legal Organization Amici,
when it should identify “Greater Washington Area Chapter of the National Bar
Association, Women Lawyers Division.” Counsel is concurrently filing a
corrected Page 2 for the Motion to replace the original submitted Page 2, and



                                           1
     Case 1:18-cv-02545-RDM-RLW-TNM Document 36 Filed 06/11/19 Page 2 of 7




    makes no other changes. Attached is a redline showing the changes made to the
    Motion.


Dated: June 11, 2019                 Respectfully submitted,

                                     /s/ Lorelie S. Masters
                                     Lorelie S. Masters (DC Bar No. 358686)
                                          Counsel of Record

                                     HUNTON ANDREWS KURTH LLP
                                     Lorelie S. Masters (DC Bar No. 358686)
                                     Aaron C. Flynn (DC Bar No. 488531)
                                     Latosha M. Ellis (DC Bar No. 1601033)1
                                     2200 Pennsylvania Avenue, N.W.
                                     Washington, D.C. 20037
                                     (202) 955-1500
                                     lmasters@huntonak.com
                                     aflynn@huntonak.com
                                     lellis@huntonak.com

                                        - and -

    JAMES S. BUBAR ATTORNEY AT LAW             GOLDBLATT MARTIN POZEN LLP
    James S. Bubar (DC Bar No. 321125)         Thorn L. Pozen (DC Bar No. 463061)1
    1776 K Street, N.W., Suite 800             Kevin Hilgers (DC Bar No. 1022820)1
    Washington, D.C. 20006-2333                1625 K Street, N.W., Suite 700
    (202) 223-2060                             Washington, D.C. 20006
    jbubar@aol.com                             (202) 795-9999
    Of Counsel                                 tpozen@pmpllp.com
                                               khilgers@gmpllp.com

                               Counsel for Amici Curiae,
                           Concerned District of Columbia
                         Legal Organizations and Concerned
                       District of Columbia Legal Professionals
1
 Applications for the Bar of the United States District Court for the District of
Columbia are pending for Ms. Ellis and Messrs. Pozen and Hilgers.
                                           2
  Case 1:18-cv-02545-RDM-RLW-TNM Document 36 Filed 06/11/19 Page 3 of 7



                               Certificate of Service

      I certify that, on June 11, 2019, I caused to be electronically filed using the

Court’s CM/ECF system and thus served the following: Errata to Unopposed

Motion of Concerned District of Columbia Legal Organizations and Concerned

District of Columbia Legal Professionals for Leave To File Brief as Amici Curiae in

Support of Plaintiffs Angelica Castañon, et al., and accompanying corrected and

redline versions of Page 2 of the Motion on all counsel of record.

Dated: June 11, 2019                Respectfully submitted,


                                    /s/ Lorelie S. Masters
                                    Lorelie S. Masters (D.C. Bar No. 358686)
                                        Counsel of Record
                                    HUNTON ANDREWS KURTH LLP
                                    2200 Pennsylvania Avenue
                                    Washington, D.C. 20037
                                    Tel: (202) 955-1500
                                    lmasters@huntonak.com




                                          3
Case 1:18-cv-02545-RDM-RLW-TNM Document 36 Filed 06/11/19 Page 4 of 7




                   Corrected Page 2
                      of Motion
    Case 1:18-cv-02545-RDM-RLW-TNM Document 36 Filed 06/11/19 Page 5 of 7




result, they have an interest in the self-governance and rights of residents of
Washington, D.C., and in the administration of justice and rule of law.1
       The Amici’s brief is desirable, and their positions are not adequately
represented by any party. The brief highlights important factual issues not raised
by others that are relevant to the central issue in this case – the lack of voting
representation in the U.S. Congress for Americans who live in Washington, D.C.
       The Legal Organization Amici presenting the brief include:

       1.   Women’s Bar Association of the District of Columbia; and
       2.   Greater Washington Area Chapter of the National Bar Association,
            Women Lawyers Division.

       The Individual Amici Curiae presenting the brief include:

       1.   Jessica E. Adler;
       2.   Paulette E. Chapman;
       3.   Andrea C. Ferster;
       4.   Loretta J. Garcia;
       5.   Jamie S. Gorelick;
       6.   Josephine Nelson Harriott;
       7.   Christopher G. Hoge;
       8.   Kim M. Keenan;
       9.   John C. (“Jack”) Keeney, Jr.;
       10. Carolyn B. Lamm;


1
  The views expressed are those of the Concerned D.C. Legal Professionals, not
those of any bar association or other organization, nor the Concerned D.C. Legal
Professionals’ clients or law firms.
                                            2
Case 1:18-cv-02545-RDM-RLW-TNM Document 36 Filed 06/11/19 Page 6 of 7




                     Redline Page 2
                       of Motion
  Case 1:18-cv-02545-RDM-RLW-TNM Document 36 Filed 06/11/19 Page 7 of 7




1234567869289 28 862123688692832521 28 81963881232638
 3967878 88692836168843628 81452885
       928!"#8$12838231$5278 869218%3638128682&4625
12%1232628$8 8%1688928$1289959638%16 68645833423868132
$869213869681281252 68686928261583342886938328'869285(886
12%123266886928)*81233818+21 38985288 39678
       ,-./0.123/4512678297:6/;<=>=8%1232686928$128542?
       2@38A 18+33688692836168854$B8 
      0 C1  2 6
               218  39  6
                             8
                              +12  8
                                   9 % 6
           E:F.6GHE:F.6/02IJ.5H/K7L7H7:6218
                                            8
                                              692 8D 6
                                                      58
                                                         A 18
                                                            +3 36
                                                                     7
       ,-./M6N7L7NO23/;<=>=PQRS=TU8%1232686928$128542?
       V2338W8+521B
      0 X4526628W89% B
      Y + 1288Z213621B
      [ \12668V8C 1B
      ] V28*8C125(B
      ^ V32%928D2538_ 1166B
      ` 9136%9218C8_2B
      a b8c8b22 B
      d V988efV(gh8b22278V1B
      i 15 8A8\B
8
 9282382j%123328128693288692821288\258X1233
                                                       692181 k678186928212885\2
6X913228338 538$@81582336381865881183                                     37856
                                                                0
